Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claims 1-3, 5-6, 8-17 and 19-25 are pending.
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by  Sutterlin (Ecotoxicology and Environmental Safety, 2008, 71, 498-505, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 limiting the scope of the anionic surfactant to  a C9 alcohol polyethylene glycol ether carboxylic acid, a C8 alcohol polyethylene glycol ether carboxylic acid, a C13 alcohol polyethylene glycol ether carboxylic acid or a combination thereof.
The rejection of claims 1-3 and 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Bratescu (U.S. Pub. No. 20040071653, published 04/15/2004, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 limiting the scope of the anionic surfactant to  a C9 alcohol polyethylene glycol ether carboxylic acid, a C8 alcohol polyethylene glycol ether carboxylic acid, a C13 alcohol polyethylene glycol ether carboxylic acid or a combination thereof.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Sutterlin (Ecotoxicology and Environmental Safety, 2008, 71, 498-505, cited in the previous Office action) as applied to claims 1-3 and 6 above, and in view of Bratescu (U.S. Pub. No. 04/15/2004, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 1 limiting the scope of the anionic surfactant to  a C9 alcohol polyethylene glycol ether carboxylic acid, a C8 alcohol polyethylene glycol ether carboxylic acid, a C13 alcohol polyethylene glycol ether carboxylic acid or a combination thereof.
Response to the Applicants’ Arguments
Applicants’ arguments (see pages 11-15 of Remarks filed on 12/18/2020), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 limiting the scope of the anionic surfactant to a C9 alcohol polyethylene glycol ether carboxylic acid, a C8 alcohol polyethylene glycol ether carboxylic acid, a C13 alcohol polyethylene glycol ether carboxylic acid or a combination thereof, necessitates new grounds of rejections set forth below in the instant rejection.
Applicants’ amendments, filed on 12/18/2020, have each been entered into the record. Applicants have amended claims 1, 5, 20 and 25.  Claims 8 and 25 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected species. Claims 9-17 and 19-24 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1-3 and 5-6 are the subject of the Office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Response to Applicants’ Remarks Regarding Withdrawn Claim 25
Applicants argue against the withdrawal of claim 25 alleging that the Examiner fails to provide the reasons why the claim was withdrawn (see pages 8-11 of Remarks filed 12/18/2020).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
a quaternary ammonium compound of the generic formula set forth in claim 1 and an anionic surfactant. Please see Office action mailed on 07/23/2018.
However, Applicants (see Remarks filed on 01/31/2020), amended claim 25 to newly recite the limitation of an antimicrobial composition consisting essentially of, for example, i) a first quaternary ammonium compound, a second quaternary ammonium compound, a third quaternary ammonium compound, and a fourth quaternary ammonium compound, each having the generic formula recited therein; and ii) an anionic surfactant.
Inventions of Group I (claims 1-8) and newly amended claim 25 are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case the invention of Group I requires an antimicrobial composition comprising a quaternary ammonium compound of the generic structural formula set forth in claim 1 and an anionic surfactant, whereas, the invention of claim 25 requires an antimicrobial composition consisting essentially of: i)  a first quaternary ammonium compound, a second quaternary ammonium compound, a third quaternary ammonium compound, and a fourth quaternary ammonium compound, each having the generic formula recited therein; and ii) an anionic surfactant. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since Applicants have received an action on the merits for the originally presented invention directed to an antimicrobial composition comprising a quaternary ammonium compound and an anionic surfactant (elected invention of claims 1-8), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The use of the term “Marlowet 4539”, “Emulsogen CNO”, “Emulsogen DTC”, etc., which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-3 and 5-6 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 1 is indefinite for the recitation of a genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, “a C8 alcohol polyethylene glycol ether carboxylic acid” and “a C13 alcohol polyethylene glycol ether carboxylic acid”, because one of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation. 
The recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”, requires a definite chemical structure for what the anionic surfactant is. However, recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”, lacks chemical structural information for what the anionic surfactant is, and chemical structures are highly variant and encompass a myriad of possibilities. For example, it unclear to a person of the ordinary skill in the art as to the nature of the group linking the linear or branched lipophilic moiety to the carboxylate moiety. Accordingly, without a definite chemical structure for what the anionic surfactant is, the skilled artisan cannot reasonably determine the meets and bounds of claim 1.
The Examiner would like to recommend that Applicants amend claim 1 so that the claim recites specific anionic surfactant.  
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-1st Paragraph, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-3 and 5-6 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicants’ Response filed on 12/18/2020, has introduced new matter. Applicants have amended claim 1 to newly recite the limitation of a genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, “a C8 alcohol polyethylene glycol ether carboxylic acid” and “a C13 alcohol polyethylene glycol ether carboxylic acid”. There is insufficient written description for this claim limitation in the disclosure.
M.P.E.P. § 2163 states:
 “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention…one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” 

The Applicants cite the specification at page 25, lines 27-30, as allegedly providing support for the newly recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, “a C8 alcohol polyethylene glycol ether carboxylic acid” and “a C13 alcohol polyethylene glycol ether carboxylic acid” (see page 11 of Remarks filed on 12/18/2020).
The recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”, requires a definite chemical structure for what the anionic surfactant is. However, the “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”, lacks chemical structural information for what the surfactant is, and chemical structures are highly variant and encompass a myriad of possibilities.
The specification at page 25, lines 27-30, only discloses: i) Marlowet 4539 (from Sasol), as a commercially available example of a C9 alcohol polyethylene glycol ether carboxylic acid; ii) Emulsogen CNO (from Clariant), as a commercially available example of a C8 alcohol polyethylene glycol ether carboxylic acid; and iii) Emulsogen DTC (from Clariant), as a commercially available example of a C13 alcohol polyethylene glycol ether carboxylic acid. 
A review of the specification fails to provide any support for a description of structural characteristics that are required for the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”. The specification provides insufficient written description to support the genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”, encompassed by the claim. 
Therefore, the Applicants’ amendment of claim 1to newly introduce the limitation of a genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, “a C8 alcohol polyethylene glycol ether carboxylic acid” and “a C13 alcohol polyethylene glycol ether carboxylic acid”, is considered as new matter. Applicants are required to provide sufficient written support for the limitations recited amended claim 1 in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of a genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid”. 
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Cali. v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  
Accordingly, it is not clear Applicants were in possession of the full scope of the claimed genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid” at the time the invention was filed. Adequate description requires more than a mere statement that “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid” are part of the invention. The skilled artisan could not immediately envisage the claimed genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” or “a C8 alcohol polyethylene glycol ether carboxylic acid” or “a C13 alcohol polyethylene glycol ether carboxylic acid” based on the instant disclosure.
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
The Examiner would like to recommend that Applicants amend claim 1 so that the claim recites specific anionic surfactant.  
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bratescu (U.S. Pub. No. 20040071653, published 04/15/2004, cited in the previous Office action) in view of.
Claim Interpretation
Independent claim 1 is directed to an antimicrobial composition consisting essentially of the following limitation components, namely: 
1) a quaternary ammonium compound of a generic structural formula set forth in Figure 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
’ 
 Figure 1
wherein each of R1, R2, R3 and R4, is independently selected from  a ≤ C20 alkyl or alkoxy chain length; and X- = an anion; and 
 2) an alkoxylated or un-alkoxylated linear or branched chain carboxylate anionic surfactant selected from the group consisting of a C9 alcohol polyethylene glycol ether carboxylic acid, a C8 alcohol polyethylene glycol ether carboxylic acid, a C13 alcohol polyethylene glycol ether carboxylic acid or a combination thereof.
The composition of claim 1 is further limited to an antimicrobial composition in which the quaternary ammonium compound and the anionic surfactant form a complex. These limitation is property of an antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the quaternary ammonium compound and an anionic surfactant are combined to form the composition.  Accordingly, for the purpose of examination, any antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, is included in the interpretation of “wherein the quaternary ammonium compound and the anionic surfactant form a complex”.
Claim 1 further limits the antimicrobial composition to a composition that is free of amine oxides, amides, and betaines.
Claim 1 further requires, wherein the composition is a solid or liquid concentrate that is soluble in water, has a pH of about 1 to about 12 in a use solution, and provides at least a 3 log microbial kill on a treated surface. These limitations are properties of an antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Accordingly, for the purpose of examination, any solid or liquid concentrate antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, is included in the interpretation of “wherein the composition is a solid or liquid concentrate that is soluble in water, has a pH of about 1 to about 12 in a use solution, and provides at least a 3 log microbial kill on a treated surface”.
Regarding claim 1, Bratescu at ¶ 0001, states:
 “The present invention relates to antimicrobial compositions and more specifically to such compositions containing at least one quaternary ammonium antimicrobial compound, at least one anionic surfactant and optionally at least one “bridging Surfactant. Further, the instant invention relates to a method of preparing the antimicrobial compositions and methods of inhibiting growth of microbial organisms by contacting with the antimicrobial compositions”.

Bratescu discloses a generic quaternary ammonium compound of claim 1 (see ¶s 0025-0031) such as alkyl dimethyl benzyl ammonium chloride (see ¶s 0120-0121 and 0252). Alkyl dimethyl benzyl ammonium chloride is Applicants’ elected quaternary ammonium compound (see Office action mailed on 07/23/2018). 
Bratescu discloses a generic anionic un-alkoxylated surfactants (see ¶s 0032-0040, 0138-0147) such as decanoic acid (see ¶ 0147) and anionic alkoxylated surfactants that include alkyl ethoxy carboxylates (see ¶s 0145-0146). 
Bratescu discloses that the composition can be formulated in a variety of forms such as solids, liquids, solutions, semi-solids, pastes, powders or gels (see ¶ 0250). In some embodiment, the solution may be prepared by dissolving the solid form in water (see ¶ 0250).  Bratescu discloses that the compositions of the present-invention typically are prepared having a pH of between about 2 and about 10 (see ¶ 0249). Bratescu discloses that quaternary ammonium compounds and anionic surfactants form complexes (see ¶ 0102).
Regarding the requirement that the composition of instant claim 1 is free of free of amine oxides, amides, and betaines, it is noted that the “amine oxides, amides, and betaines”, i.e., “bridging surfactants” are only disclosed in Bratescu as optional ingredients (see discussions above). Furthermore, Tables I-X of Bratescu includes quaternary ammonium compounds and anionic surfactants combinations excluding the “amine oxides, amides, and betaines”, i.e., “bridging surfactants” disclosed in Bratescu. For example, Bratescu discloses a concentrated composition consisting essentially of Stepanol® WA-Extra and QC8 (see Table I). Stepanol® WA-Extra is the trademark name for sodium lauryl sulfate (see ¶ 0252), i.e., a C12 un-alkoxylated linear chain length anionic surfactant. QC8 is the trademark name for octyltrimethylammonium chloride (see ¶ 0252), i.e., a quaternary ammonium compound in which: 1) R1 = a C8 alkyl; 2) R2 = R3 = R4 = a C1 alkyl; and 3) X- = Cl-. Bratescu at ¶ 0009, also discloses that solution consisting essentially of dodecyltrimethylammonium chloride, i.e., a quaternary ammonium compound in which: 1) R1 = a C12 alkyl; 2) R2 = R3 = R4 = a C1 alkyl; and 3) X- = Cl- and sodium dodecyl sulfate, i.e., a C12 un-alkoxylated linear chain length anionic surfactant, was known in the art. 
Although Bratescu is not explicit in teaching working example of an anionic surfactant of amended claim 1 (e.g., a C9 alcohol polyethylene glycol ether carboxylic acid), Bratescu discloses that suitable ethoxy carboxylates include those with the formula RO(CH2CH2O)xCH2CO2-M+, wherein: i) R = C8 to C18 alkyl group; ii) x ranges from 0 to 10; and M =  a cation. Please see ¶ 0146. 
The ethoxy carboxylate compound of formula RO(CH2CH2O)xCH2CO2-M+, encompasses the “a C9 alcohol polyethylene glycol ether carboxylic acid”, “a C8 alcohol polyethylene glycol ether carboxylic acid”, and  “a C13 alcohol polyethylene glycol ether carboxylic acid” recited in amended claim 1. For example, a C9 alcohol polyethylene glycol ether carboxylic acid of instant claim 1, reads on a compound of formula RO(CH2CH2O)xCH2CO2-M+ recited in Figure 2 below, wherein: i) R = C9; ii) x = 3; and iii) M+ = H+.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2
Accordingly, one of the ordinary skill in the art would have readily envisaged an antimicrobial composition consisting essentially of a quaternary ammonium chloride compound of instant claim 1 and an alkoxylated or un-alkoxylated linear or branched chain anionic surfactant of instant claim 1, in the Bratescu reference.  
At the time the instant invention was filed, following the guidelines set forth in the Bratescu disclosure, an artisan of the ordinary skill would have found it obvious to arrive at an antimicrobial composition of instant claim 1. The skilled artisan would have had a reasonable expectation that a composition consisting essentially of, for example; i) a quaternary ammonium compound such as alkyl dimethyl benzyl ammonium chloride (i.e., Applicants’ elected quaternary ammonium compound, see Office action mailed on 07/23/2018); and ii) an alkoxylated linear anionic surfactant such as a C9 alcohol polyethylene glycol ether carboxylic acid (i.e., see compound depicted in Figure 2 above), would exhibit an antimicrobial activity. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  .
Furthermore, regarding claim 1:
i) the recitations of “wherein the quaternary ammonium compound and the anionic surfactant form a complex”, is the property of a composition consiisting essentially of  a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the quaternary ammonium compound and an anionic surfactant are combined to form the composition. Since Bratescu discloses a composition of claim 1 (see discussions above), the quaternary ammonium compound and the anionic surfactant of Bratescu must necessarily exhibit the same property of complex formation recited in claim 1. Moreover, Bratescu discloses that quaternary ammonium compounds and anionic surfactants form complexes (see discussions above); and
ii) the recitations of “wherein the composition is a solid or liquid concentrate that is soluble in water, has a pH of about 1 to about 12 in a use solution and provides at least a 3 log microbial kill on a treated surface”, are the properties of a composition consiisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Since Bratescu discloses a composition of claim 1 (see discussions above), the composition of Bratescu must necessarily exhibit the same properties recited in claim 1.
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claim 1 is obvious over Bratescu.
Regarding claims 2-3, Bratescu discloses alkyl dimethyl benzyl ammonium chloride, i.e., Applicants’ elected quaternary ammonium compound (see discussions above).
Regarding claim 5, Bratescu discloses that: i) quaternary ammonium compound can be from about 5 to 25 wt%; and ii) anionic surfactant can be from about 2 to about 15 wt%, of the composition. Please see ¶ 0114.
	Since the claimed ranges in claim 5 for the: i) quaternary ammonium compound; and ii) anionic surfactant, are art recognized variables (see discussions above), the selection specific amount the quaternary ammonium compound and  anionic surfactant employed, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 6, the recitations of “wherein the pH of the use solution is between about 6 and about 10, and in a use solution the composition provides from about 25 ppm to about 5000 ppm quaternary ammonium compound and from about 1 ppm to about 500 ppm anionic surfactant”, is the property of a composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the composition is used, i.e., when the composition is, for example, added to water. Since Bratescu discloses a composition of claim 1 (see discussions above), the composition of Bratescu must necessarily exhibit the same property recited in claim 6. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claim 6 is obvious over Bratescu.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was filed.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629